Title: To Alexander Hamilton from James Dill, 11 October 1799
From: Dill, James
To: Hamilton, Alexander


          
            Sir
            Fort Fayette (Pittsburgh) Octr. 11th 1799
          
          I had the honour of receiving your Orders of the 20th. Ulto. Per Post directed to Greensburgh from  which I presume you were unacquainted with my being Stationed and doing Duty at this post under the command of Capt Turner
          I am well aware tis the Duty of every Officer to Implicitly obey the commands of his superiors. but certain Situations may be allowed to claim or at least solicit Indulgence, my own is a peculiar one—
          I have a wife who is far advanced in pregnancy, too much So for removal and in too Critical a Situation for a fond husband to part from—placed under these circumstances I solicit your Indulgence and trust (as a Subaltern is necessary at this post) you will Suffer me to remain as Humanity, waving the consideration of attachment  would forbid my removing so far at this time from  a loving and beloved wife. Should this not have Sufficient weight with you to prevent my removal, I beg you will accept my resignation I shall wait with much   anxiety for your answer
          I have the Honour to be with much respect your Obt. Servant
          
            James Dill 2nd Lieut
            2nd. U.S. Regt
          
        